 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoewy Drug Company, Inc. and District No. 12,International Association of Machinists and Aero-space Workers, AFL-CIO. Case 5-CA-8305May 2, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on December 9, 1976, byDistrict No. 12, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, hereincalled the Union, and duly served on Loewy DrugCompany, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 5, issueda complaint and notice of hearing on January 4,1977, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 6,1976, following a Board election in Case 5-RC-9665,the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about December 1, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On January 10, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Respondent admitted that it metthe Board's jurisdictional standards and that theUnion is a labor organization within the meaning ofthe Act. It denied that on October 6, 1976, the Boardcertified the Union as the collective-bargainingrepresentative of the employees in the unit foundappropriate and that on November 17, 1976, theUnion requested and is requesting that Respondentbargain collectively with respect to wages, rates ofpay, and other terms and conditions of employment.Respondent denied the allegation that it has failedand refused, and continues to fail and refuse, to meetOfficial notice is taken of the record in the representation proceeding,Case 5-RC-9665, as the terms "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysterms, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,229 NLRB No. 63and bargain in good faith with the Union and itfurther denies the conclusory 8(a)(1) and (5) allega-tions. Respondent alleges that it was wrongfullydenied a hearing with respect to substantial andmaterial factual issues raised during the course ofpostelection proceedings.On January 21, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 8,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis of preelectionconduct which Respondent alleges improperly influ-enced the results of the election. Respondent con-tends, in its Notice To Show Cause, that a "substan-tial turnover" of employees in the voting unit raises afactual issue which necessitates resolution at ahearing.Review of the record herein reveals that in Case 5-RC-9665 the petition was filed by the Union onApril 12, 1976, and on May 11, 1976, the RegionalDirector approved a Stipulation for CertificationUpon Consent Election. On May 18, 1976, theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, Local 570,requested approval to appear on the ballot as anIntervenor. The request was granted, and on May 26,1976, the Regional Director approved a Stipulationfor Certification Upon Consent Election. On June16, 1976, the Regional Director conducted anelection. The tally of ballots showed that, ofapproximately 89 eligible voters, 43 cast ballots forthe Union and 2 cast ballots for the Intervenor.There were 41 valid ballots cast against participatinglabor organizations. There were two challengedballots sufficient to affect the results of the election.The Union filed objections to conduct affecting theelection results on June 22, 1976, and Respondent1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Interlype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folleit Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the N LRA, as amended.408 LOEWY DRUG CO.filed objections to conduct affecting the electionresults on June 23, 1976. The Regional Directorissued his report on objections and challenges onAugust 2, 1976, recommending that one challenge besustained and one be overruled and that theobjections be overruled. On August 12, 1976,Respondent filed exceptions to the Regional Direc-tor's report, and on October 6, 1976, the Board issuedits Decision and Certification of Representative, inwhich it adopted the Regional Director's findingsand recommendations in his report on objectionsand challenges and certified the Union as theexclusive bargaining representative of the employeesin the appropriate unit.Following a request by the Union on or aboutNovember 17, 1976, that Respondent bargain collec-tively in good faith with respect to wages, rates ofpay, hours, and other terms and conditions ofemployment, Respondent refused to recognize andbargain in good faith with the Union as the exclusivebargaining representative of its employees in thecertified unit. Respondent has refused to bargainwith the Union since December 1, 1976.In response to a Motion for Summary Judgment,an adverse party may not rest upon denials in itspleadings but must present specific facts whichdemonstrate that there are material facts at issuewhich require a hearing.2Respondent in the instantcase presented no material facts not admitted orpreviously denied.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.4We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding. We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:2 Western Electric Company, 198 NLRB 623 (1972).3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).4 Respondent's contention that there exists newly discovered evidence iswithout merit. All the evidence referred to in Respondent's opposition to theFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Maryland corporation, is engagedin the warehousing and wholesale distribution ofdrugs, pharmaceuticals, candy, and related products.During the 12 months preceding the issuance of thecomplaint, a representative period, Respondentpurchased and received, in interstate commerce,materials and supplies valued in excess of $50,000from points located outside the State of Maryland.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDistrict No. 12, International Association ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time warehouseemployees employed by the Employer at itsBaltimore, Maryland, location, including truck-drivers, warehouse order takers, pickers andpackers, medical equipment order takers, invento-ry control room employees, order processingroom employees, cash and receipt room employ-ees, returned goods room employees, shipping,and receiving employees, warehouse floater-leademployees and leadmen; excluding all officeclerical employees, salesmen, buyers, employeesemployed by Custom Kit Company, guards andsupervisors as defined in the Act.2. The certificationOn June 16, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalGeneral Counsel's Motion for Summary Judgment has been raised and dulyconsidered by the Board. Respondent's contention that there is a "factual"issue raised by turnover of unit employees has no basis in law, Postelectionturnover among unit employees is no basis for setting aside an election. SeeRay Brooks v. N. LRKB., 348 U.S. 96 (1954).409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 6, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 17, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 1, 1976, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceDecember 1, 1976, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Loewy Drug Company, Inc., setforth in section III, above, occurring in connectionwith its operations described in section I, above, havea close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Loewy Drug Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. District No. 12, International Association ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. All full-time and regular part-time warehouseemployees employed by the Employer at its Balti-more, Maryland, location, including truckdrivers,warehouse order takers, pickers and packers, medicalequipment order takers, inventory control roomemployees, order processing room employees, cashand receipt room employees, returned goods roomemployees, shipping and receiving employees, ware-house floater-lead employees and leadmen; exclud-ing all office clerical employees, salesmen, buyers,employees employed by Custom Kit Company,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since October 6, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 1, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.410 LOEWY DRUG CO.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Loewy Drug Company, Inc., Baltimore, Maryland,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District No. 12,International Association of Machinists and Aero-space Workers, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-time warehouseemployees employed by the Employer at itsBaltimore, Maryland, location, including truck-drivers, warehouse order takers, pickers andpackers, medical equipment order takers, invento-ry control room employees, order processingroom employees, cash and receipt room employ-ees, returned goods room employees, shippingand receiving employees, warehouse floater-leademployees and leadmen; excluding all officeclerical employees, salesmen, buyers, employeesemployed by Custom Kit Company, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 6801 Quad Avenue, Baltimore, Mary-land, copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided bythe Regional Director for Region 5, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with DistrictNo. 12, International Association of Machinistsand Aerospace Workers, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time ware-house employees employed by the Employerat its Baltimore, Maryland, location, includ-ing truckdrivers, warehouse order takers,pickers and packers, medical equipmentorder takers, inventory control room em-ployees, order processing room employees,cash and receipt room employees, returnedgoods room employees, shipping and receiv-ing employees, warehouse floater-lead em-ployees and leadmen; excluding all officeclerical employees, salesmen, buyers, em-ployees employed by Custom Kit Company,guards and supervisors as defined in the Act.LOEWY DRUG COMPANY,INC.411